Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022 was filed after the mailing date of the notice of allowance on 02/01/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Detailed Correspondence
This is in response to the claim set filed on 10/06/2021 and Applicant’s presentative authorized and approved the examiner’s amendment to the record that appears in the notice of allowance mailed on 02/01/2022. See the notice of allowance on 02/01/2022 below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
The limitation in claims 1 and 7 “a rotatable support arrangement for supporting at least one cutting disc and being configured to be rotatably driven by an electric motor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because it uses a generic placeholder “arrangement” coupled with functional languages “for supporting at least one cutting disc…” without reciting sufficient structure to achieve the function. See MPEP. 2181. Section A.
First, "arrangement" is a generic substitute for “means”; second, the "arrangement" is modified by functional language including “supporting at least one cutting disc…”; and third, the "arrangement" is not modified by sufficient structure to perform the recited function because " rotatable support " preceding arrangement describes the function, not the structure of the arrangement.
Since the claims 1 and 7 limitation invokes under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the rotatable support arrangement has been interpreted as a shaft with a nut threaded in the shaft as disclosed in Applicant’s specification, para. 28 and Figure 2.
Similarly, the limitation in claims 1 and 7  “a biasing member for urging the upper shroud member and the lower shroud member away from each other” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because it uses a generic placeholder “member” coupled with functional languages “for urging the upper shroud member and the lower shroud member away from each other” without reciting sufficient structure to achieve the function. See MPEP. 2181. Section A.
First, "member" is a generic substitute for “means”; second, the "member" is modified by functional language including “urging the upper shroud member and the lower shroud member away from each other”; and third, the "member" is not modified by sufficient structure to perform the recited function because "biasing" preceding member describes the function, not the structure of the arrangement.
Since the claims 1 and 7 limitation invokes under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the biasing member is a torsion spring as disclosed in Applicant’s specification, para. 30.
Similarly, the limitation in claim 1  (see approval amendment of claim 1 below by Applicant) “a limiting mechanism for limiting a range of movement of the upper shroud member relative to the lower shroud member…, a first part of the limiting mechanism …a second part of the limiting mechanism… ” also invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because it uses a generic placeholder “mechanism” coupled with functional languages “for limiting a range of movement of the upper shroud member relative to the lower shroud member…”. The “first part and second part” are not clearly reciting sufficient structures to achieve the function. What are structures of the first and second parts in the claim? See MPEP. 2181. Section A.
First, "mechanism" is a generic substitute for “means”; second, the "mechanism" is modified by functional language including “limiting a range of movement of the upper shroud member relative to the lower shroud member…a first part…a second part…”. (The first and second parts are not clearly reciting sufficient structures to achieve the function); and third, the "mechanism" is not modified by sufficient structure to perform the recited function because "limiting" preceding mechanism describes the function, not the structure of the mechanism.
Since its limitation invokes under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the limiting mechanism…the first part of the limiting mechanism …the second part of the limiting mechanism… are a spring having first and second surfaces and a rigid body having a rod like shape as disclosed in Applicant’s specification, paras. 10-17.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT 
A telephone call was made to Rhonda Barton on 12/05/2022 to discuss the claimed invention, art of record, and the examiner’s amendments based on the claim set filed on 10/06/2021. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been approved as following:
Claim 1 has been amended to read:
--
A power tool comprising:
a rotatable support arrangement for supporting at least one cutting disc and being configured to be rotatably driven by an electric motor;
an upper shroud member and a lower shroud member which cooperate to define a volume in which the at least one cutting disc can be supported, the rotatable support arrangement coupled to the upper shroud member such that movement of the upper shroud member towards the lower shroud member causes the at least one cutting disc to protrude through an opening in the lower shroud member;
a biasing member for urging the upper shroud member and the lower shroud member away from each other; and
a limiting mechanism for limiting a range of movement of the upper shroud member relative to the lower shroud member under action of the biasing member, a first part of the limiting mechanism being carried by the upper shroud member and a second part of the limiting mechanism being carried by the lower shroud member,
wherein the upper shroud member comprises a first shroud part and a second shroud part that are configured to close the upper shroud member and configured to move relative to each other via at least one hinge coupling; and
wherein the limiting mechanism can be disengaged by opening the upper shroud member via said at least one hinge coupling, thereby increasing the range of relative movement of the upper and lower shroud members.
--
Claim 3 has been cancelled.
Claim 6 has been amended to read:
--
The power tool of claim 1, wherein the limiting mechanism is configured such that when the first and second parts of the limiting mechanism are urged against each other upon a user moving the upper and lower shroud members towards each other, 
wherein one of the first and second parts of the limiting mechanism causes the other to recoverably flex so that they can move past each other, and 
wherein upon the first and second parts of the limiting mechanism being subsequently brought back into contact with each other under action of the biasing member urging the upper and lower shroud members away from each other, the first and second parts of the limiting mechanism restrict an extent to which the upper and lower shroud members can be moved away from each other under action of the biasing member.
--
Claim 7 has been amended to read:
--
A power tool comprising:
a rotatable support arrangement for supporting at least one cutting disc and being configured to be rotatably driven by an electric motor;
an upper shroud member and a lower shroud member which cooperate to define a volume in which the at least one cutting disc can be supported, the rotatable support arrangement coupled to the upper shroud member such that movement of the upper shroud member towards the lower shroud member causes the at least one cutting disc to protrude through an opening in the lower shroud member;
a biasing member for urging the upper shroud member and the lower shroud member away from each other; and
a limiting mechanism for limiting of the limiting mechanism being carried by the upper shroud member and a second part of the limiting mechanism being carried by the lower shroud member,
wherein the limiting mechanism can be disengaged by opening the upper shroud member via 
wherein the limiting mechanism is configured such that when the first and second parts of the limiting mechanism are urged against each other upon a user moving the upper and lower shroud members towards each other,
wherein one of the first and second parts of the limiting mechanism causes the other to recoverably flex so that they can move past each other,
wherein upon the first and second parts of the limiting mechanism being subsequently brought back into contact with each other under action of the biasing member urging the upper and lower shroud members away from each other, the first and second parts of the limiting mechanism restrict an extent to which the upper and lower shroud members can be moved away from each other under action of the biasing member,
wherein one of the first and second parts of the limiting mechanism comprises a spring that defines a first surface along which the other of the first and second parts of the limiting mechanism can ride for facilitating such the first and second parts to move past each other when urged against each other upon a user moving the upper and lower shroud members towards each other, and
wherein the spring also defines a second surface against which the other of the first and second parts of the limiting mechanism rest when the first and second parts are subsequently brought back into contact with each other under action of the biasing member urging the upper and lower shroud members away from each other.
--
Claim 8 has been amended to read:
--
The power tool of claim 7, wherein a blocking member of one of the upper and lower shroud members , blocks deflection of the spring when the other of the first and second parts of the limiting mechanism urges against the second surface of the spring under action of the biasing member urging the upper and lower shroud members away from each other, and
wherein the blocking member limits the extent to which the upper and lower shroud members can move away from each other.--.
Claim 9 has been amended to read:
--
The power tool of claim 8, wherein the blocking member is an integral internal surface of one of the upper and lower shroud members 
Claim 10 has been amended to read:
--The power tool of claim 8, wherein the blocking member is coupled to one of the upper and lower shroud members 

Claim 12 has been amended to read:
--
The power tool of claim 7, wherein the other one of the first and second parts of the limiting mechanism that cooperates with the spring comprises a rigid body having a first surface for engaging the first surface of the spring, and a second surface for engaging the second surface of the spring.
--
Claim 16 has been amended to read:
--The power tool of claim 12, wherein the rigid body is an integral part of one of the upper and lower shroud members 

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Examiner has considered the IDS, 04/26/2022, none of the references in the IDS by themselves or in combination with the other prior art cited that teach or suggest the claimed invention, as set forth in the amended claims 1 and 7. Also, see the notice of allowance on 02/01/2022.
Claims 1, 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent claims 1 and 7 are free of the prior art because the prior art does not teach or suggest the feature of a rotation cutting device that has an upper and lower shrouds  being biased by a torsion spring (a biasing member), a limiting mechanism (first part and second part or a spring or a rod) for limiting the upper shroud relative to the lower shroud, the upper shroud includes first and second shroud parts open and closed via at least one hinge coupling, wherein the limiting mechanism can be disengaged by opening the upper shroud member via said at least one hinge coupling, thereby increasing the range of relative movement of the upper and lower shroud members (emphasis added) with combination other limitations, as set forth in claim 1, similarly to claim 7, further one of the first and second parts of the limiting mechanism is a spring having first and second surfaces as a latch for latching the other of the first and second parts of the limiting mechanism, as set forth in claim 7.
See the closest art Bandy (US 3034493, art of record), Fuchs (US 7975388, art of record) each shows a circular saw device including upper and lower shrouds and a limiting mechanism (see the first office action mailed on 05/06/2021), but they fail to suggest to have first and second shroud parts open and closed via at least one hinge so that the limiting mechanism can be disengaged by opening the upper shroud member via said at least one hinge, thereby increasing the range of relative movement of the upper and lower shroud members and first and second parts of the limiting mechanism as a latch (spring).
There are many art teaching circular saw devices having upper and lower shrouds with limiting mechanisms, for example, Patel (US 2008/0244910) and Gallagher (US 5758425) and  Hiroshima (US 2017/0021466) shows a circular saw device including upper shroud including first and second shroud parts are open and closed via a hinge (Figure 7 of Hiroshima),  but Hiroshima’s upper shroud including first and second shroud parts are not combinable with any circular saw device above, in order to have a limiting mechanism can be disengaged by opening the upper shroud member via the hinge, thereby increasing the range of relative movement of the upper and lower shroud members and first and second parts of the limiting mechanism as a latch (spring), as set forth in claims 1 and 7.
Thus, none of the references including the references in the IDS,04/26/2022  by themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in claims 1 and 7.  
Therefore, Claims 4-6, 8-18 are considered to contain allowable subject matter due to their dependency on claims 1 and 7. Thus, 1, 4-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                        5/2/2022